Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 10/12/2022 is acknowledged.
Claims 1-14 have been canceled. 
Claims 21-34 has been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15 is objected to because of the following informalities:  
Claim 15 lines 10-11 recited the limitation of “the first edge conductive feature and the second edge conductive feature” should change to “the first edge interconnect feature and the second edge interconnect feature”.  Appropriate correction is required.
Claim 18 requires to define the limitation of “ALD” and “CVD”.  Appropriate correction is required.
Claim 19 requires to define the limitation of “IMD”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 19, 21-23, 26-31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabral et al. (US 2022/0199517).
As for claim 15, Dabral et al. disclose in Figs. 1a-2 or 14A-14B and the related text a method for forming a semiconductor device, comprising: 
forming a first integrated circuit die 110A having a first edge interconnect feature 135, and a second integrated circuit die 110B having a second edge interconnect feature 135, wherein the first edge interconnect feature 135 is exposed on a cutting surface of the first integrated circuit die 110A, and the second edge interconnect feature 135 is exposed on a cutting surface of the second integrated circuit die 110B (fig. 2 [0058]-[0060]); 
positioning the first and second integrated circuit dies adjacent to each other such that the first edge conductive feature faces the second edge conductive feature (FIG. 2); and 
forming an inter-chip connector  136 between the first edge conductive feature 135 and the second edge conductive feature 135.  

As for claim 19, Dabral et al. disclose the method of claim 15, forming a device layer including one or more semiconductor devices [0062]; and forming an IMD layer (ILD) over the device layer, wherein the IMD layer includes the first edge interconnect feature 135.

As for claim 21, Dabral et al. disclose in Figs. 1a-2 or 14A-14B and the related text a method, comprising: 
positioning a first integrated circuit die 110A next to a second integrated circuit die 110B on a substrate 120, wherein the first integrated circuit die comprises a first cutting (right side) surface and a first edge interconnect feature 135 extending exposed to the first cutting surface (FIG. 2), the second integrated circuit die 110B comprises a second cutting surface (left side) and a second edge interconnect feature 135 extending to the second cutting surface, and the first and second circuit dies 110A/110B are positioned with the first cutting surface facing the second cutting surface ([0058]-[0060]); and 
forming an inter-chip connector 136 between the first cutting surface and the second cutting surface (FIG. 2), wherein the inter-chip connector 136 includes a first end contacting the first edge interconnect feature and a second end contacting the second edge interconnect feature (FIG. 2). 

As for claim 22, Dabral et al. disclose the method of claim 15, forming the first integrated circuit die comprises 110A: a first interconnect structure 140, and the first edge interconnect feature 135 is (electrically) connect to the first interconnect structure 140.

As for claim 23, Dabral et al. disclose the method of claim 22, an MDL (inter metal dielectric) (ILD, [0063]); and a conductive feature 132/134 or (metal layers) embedded in the IMD layer [0063], wherein an inner end of the first edge interconnect feature 135 is (electrically) connected to the conductive feature [0063], and an outer end of the first edge interconnect feature extends to the first cutting surface of the first interconnect feature (fig. 2B).  

As for claim 26, Dabral et al. disclose the method of claim 15, Dabral et al. further disclose the first integrated circuit die 104A/104B further comprises a plurality of external contacts 174 formed on the first interconnect structure (fig. 14).  

As for claim 27, Dabral et al. disclose the method of claim 15, Dabral et al. further disclose attaching an interposer substrate 550 to the plurality of external contacts 174 of the first integrated circuit die 104A/104B [0091].  

As for claim 28, Dabral et al. disclose in Figs. 1a-2 or 14A-14B and the related text a method, comprising: 
attaching a first integrated circuit die 110A to a substrate 120, wherein the first integrated circuit die 110A has a first cutting surface (right side) ([0058]-[0060]); 
attaching a second integrated circuit die 110B attached to the substrate 120 adjacent the first integrated circuit die 110A, wherein the second integrated circuit die 110B has a second cutting surface (left side), and the first cutting surface faces the second cutting surface (FIG. 2); and 
forming a plurality of inter-chip connectors 136 between the first integrated circuit die 110A and second integrated circuit die 110B, wherein a first end of each of the inter-chip connector 136 contacts the first cutting surface and a second end of the inter-chip connector contacts the second cutting surface (FIG. 2).  

As for claim 29, Dabral et al. disclose the method of claim 28, wherein the substrate 550 is an interposer substrate, and the first integrated circuit die 104A connected to the interposer substrate 550 through a plurality of first external contacts 174 (fig. 14B).  

As for claim 30, Dabral et al. disclose the method of claim 29, further comprising forming an encapsulant layer 122A/122B, wherein the plurality of inter-chip connectors 136 are embedded in the encapsulant layer 122A/122B (FIG. 1C).  

As for claim 31, Dabral et al. disclose the method of claim 28, the first integrated circuit die 110A comprises: one or more transistors [0072]; an interconnect structure (metal layers) comprising two or more IMD layers (IDL, [0063]) formed over the one or more transistors; and a plurality of edge interconnect features 135, wherein each of the plurality of edge interconnect feature 135 has an inner end embedded in integrated circuit die and an outer end in contact with one of the plurality of the inter-chip connectors 136.  

As for claim 33, Dabral et al. disclose the method of claim 31, wherein the first integrated circuit die 110 has four cutting surfaces including the first cutting surface, and the plurality of edge interconnect features are symmetrically distributed along all of the four cutting surfaces of the first integrated circuit die (FIGS. 1A-2).  


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dabral et al. in view of Chen et al. (US 2017/0005035).
As for claims 16-18, Dabral et al. disclose the method of claim 16, except the selective deposition is performed by an electroless deposition, an ALD or CVD process. 
Chen et al. teach in Figs. 1-4B and the related text forming connector between a first conductive feature and a second conductive feature by an electroless deposition, an ALD or CVD process [0028].
Dabral et al. and Chen et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dabral et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dabral et al. to include the selective deposition is performed by an electroless deposition, an ALD or CVD process as taught by Chen et al., in order to reduce fabrication cost (Chen et al. [0002]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dabral et al. in view of Do et al. (2008/0272504).
As for claim 34, Dabral et al. and Burton et al. disclosed the method of claim 33, except a plurality of conductive bumping features in contact with the plurality of edge interconnect features on all of the four cutting surfaces of the first integrated circuit die.
Do et al. teach in Figs. 3-10B and the related text a plurality of conductive bumping features 902 in contact with the plurality of edge interconnect features 204 on all of the four cutting surfaces of the first integrated circuit die 202.
Dabral et al, Burton et al. and Do et al. are analogous art because they both are directed packaging device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a plurality of conductive bumping features in contact with the plurality of edge interconnect features on all of the four cutting surfaces of the first integrated circuit die as taught by Do et al. in order to improve interconnections. 


Allowable Subject Matter
Claims 20, 24-25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowable subject matter:  “a sealing ring in the IMD layer adjacent a perimeter of the first integrated circuit die, wherein the sealing ring has an opening, and the first edge interconnect feature extends through the opening”, as recited in claim 20; “the first interconnect structure further comprises a sealing ring, and the first edge interconnect feature extends through an opening in the sealing ring”, as recited in claim 24 and “a sealing ring formed in the two or more IMD layers, and the plurality of edge interconnect features extend through openings in the sealing ring” as recited in claim 32.  Claim 25 depends on objected claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811